
	
		I
		112th CONGRESS
		2d Session
		H. R. 5540
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2012
			Mr. Young of Indiana
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on pile
		  fabrics.
	
	
		1.Pile fabrics
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Pile fabrics, including ‘long pile’ fabrics and terry fabrics,
						knitted or crocheted: ‘Long pile’ fabrics: Of man-made fibers (provided for in
						subheading 6001.22.00)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
